SHIBAS, Circuit Justice.
This is a motion asking us to certify to
the supreme court the question whether this court has jurisdiction to hear and determine the cause. Upon a former occasion we felt constrained to refrain from passing on the merits of the case while it was pending on an appeal to that court. 76 Fed. 401. Nor do we now perceive that any useful result would be promoted by granting the present motion. Until the supreme court shall have determined the questions there pending, on the appeal and on the motion to dismiss the appeal, this court thinks it would not be proper to deal with the case on its merits, and it may be that the action of the supreme court may relieve this court from any further duty in the case.